J-A21018-22

                            2022 Pa Super 198

 MANDY MICHELLE DEROSA                 :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 WILLIAM JOSEPH GORDON AND             :
 KERRON REGIS, INTERVENER              :
                                       :   No. 1121 EDA 2022
                                       :
 APPEAL OF: WILLIAM JOSEPH             :
 GORDON                                :

                Appeal from the Order Entered March 22, 2022
              In the Court of Common Pleas of Delaware County
                         Civil Division at 2018-007523



 MANDY MICHELLE DEROSA                 :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 WILLIAM JOSEPH GORDON AND             :
 KERRON REGIS, INTERVENER              :
                                       :   No. 1122 EDA 2022
                                       :
 APPEAL OF: WILLIAM JOSEPH             :
 GORDON                                :

                Appeal from the Order Entered March 22, 2022
              In the Court of Common Pleas of Delaware County
                         Civil Division at 2018-007523
J-A21018-22


 KERRON REGIS                          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MANDY MICHELLE DEROSA AND             :
 WILLIAM JOSEPH GORDON                 :
                                       :   No. 1123 EDA 2022
                                       :
 APPEAL OF: WILLIAM JOSEPH             :
 GORDON                                :

                Appeal from the Order Entered March 22, 2022
              In the Court of Common Pleas of Delaware County
                     Domestic Relations at 2019-001947



 KERRON REGIS                          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MANDY MICHELLE DEROSA AND             :
 WILLIAM JOSEPH GORDON                 :
                                       :   No. 1124 EDA 2022
                                       :
 APPEAL OF: WILLIAM JOSEPH             :
 GORDON                                :

                Appeal from the Order Entered March 22, 2022
              In the Court of Common Pleas of Delaware County
                     Domestic Relations at 2019-001947


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

OPINION BY MURRAY, J.:                       FILED NOVEMBER 22, 2022

     In these consolidated appeals, William Joseph Gordon (Husband),

appeals from two related orders granting the request of Kerron Regis



                                   -2-
J-A21018-22


(Appellee), who sought DNA testing in the separate paternity and custody

actions involving Husband, Mandy Michelle DeRosa (Mother), and the male

child (L.G.), born in August 2016.1

       The trial court entered the two orders at the paternity and custody

dockets. Husband’s appeals at 1123 EDA 2022 and 1124 EDA 2022 are from

the paternity docket; his appeals at 1121 EDA 2022 and 1122 EDA 2022 are

from the custody docket. After careful consideration, we affirm the orders at

1123 EDA 2022 and 1124 EDA 2022 (paternity docket), and quash the

duplicative appeals at 1121 EDA 2022 and 1122 EDA 2022 (custody docket).2

       The trial court summarized the underlying facts as follows:

       L.G. was born to [Mother, while married to Husband]. [Mother]
       testified that she and [Husband] established a sexually open
       marriage and were both “swingers” who tolerated each other’s
       sexual encounters with others. L.G., being born biracial[,] was
       not remarkable to [Husband,] since [Husband] was aware of the
       ongoing sexual relationship and [M]other’s routine sexual
       intercourse with [Appellee], who is African American. All of the
       parties appear to have either expressly and/or tacitly
       acknowledged [Appellee] as a peculiarly special person in L.G.’s
       life.2   There has been some testimony that the parties
       acknowledge [Appellee’s] probable paternity of L.G., since they
       have referred to [Appellee] as the “sperm donor” for L.G.



____________________________________________


1 Although interlocutory, an order requiring blood tests to determine paternity
is immediately appealable. Jones v. Trojak, 634 A.2d 201, 204 (Pa. 1993).

2 On March 22, 2022, at both dockets, the trial court entered an: (1) order
granting Appellee’s petition to intervene in the custody action; (2) order
granting Appellee’s petition for DNA testing to proceed in the paternity action;
and (3) order and opinion granting both petitions.


                                           -3-
J-A21018-22


       2Testimony presented to the court made it clear that after L.G.’s
       birth, all three parties were aware L.G. was fathered by
       [Appellee].

Order, 3/22/22, at 2 (footnote in original).

       Appellee testified that he went to the hospital when L.G. was born. N.T.,

6/24/19, at 40, 44-45, 52-53. He testified that Husband indicated Appellee

was L.G.’s father, and “handed [L.G.] over to me.”         Id. at 53.   However,

Appellee declined when Husband asked whether Appellee wanted his name on

L.G.’s birth certificate. Id. at 40, 44-45, 52-53. Appellee stated, “I did not

for the simple fact that I thought it would create problems in their marriage

[and] their household.” Id. at 53. Husband is named as the father on L.G.’s

birth certificate.

       In August 2018, when L.G. turned two, Mother separated from Husband

and relocated with L.G.3        N.T., 1/24/22, at 54.   On September 24, 2018,

Mother filed for divorce from Husband, and included a custody count in her

divorce complaint.4 On January 2, 2019, Appellee filed a petition to intervene

in the custody matter; Husband filed preliminary objections and a new matter

in response.




____________________________________________


3 Appellee and Mother testified that their sexual relationship ended around
July 2018. N.T., 6/24/19, at 33, 65.

4 The parties’ divorce remained pending during the paternity and custody
proceedings.

                                           -4-
J-A21018-22


       On March 6, 2019, Appellee initiated a paternity action contesting the

presumption of Husband’s paternity and requesting a DNA test.5 Petition to

Establish Paternity, 3/6/19, at ¶ 9. Appellee further requested, if DNA testing

established his paternity, that the trial court issue an order designating him

as L.G.’s father. Husband filed preliminary objections, which included a new

matter asserting that Appellee’s request was barred by the doctrines of

presumption of paternity and paternity by estoppel.

       The trial court held an evidentiary hearing on June 24, 2019.6 Husband

testified and presented the testimony of Appellee as on cross. Mother also

testified. The trial court denied Husband’s preliminary objections on October

22, 2019, by two separate orders entered on the custody and paternity

dockets.7    The trial court scheduled an evidentiary hearing on Appellee’s

petitions for December 2, 2019.



____________________________________________


5  On January 7, 2019, Mother filed a “Petition to Disestablish” Husband’s
paternity at the Pennsylvania Child Support Enforcement System (PACSES)
docket associated with her child support action against Husband. Husband
filed preliminary objections. Mother’s petition is pending.

6 The notes of testimony are not in the certified record. However, Husband
has included a copy of the notes of testimony in his reproduced record.
Because no party disputes their authenticity, we consider the notes of
testimony in Husband’s reproduced record.           See Commonwealth v.
Holston, 211 A.3d 1264, 1276 (Pa. Super. 2019) (en banc)
(citing Commonwealth v. Brown, 52 A.3d 1139, 1145 n.4 (Pa. 2012)).

7 By separate orders on October 21, 2019, filed at both the PACSES and
custody dockets, the trial court denied Husband’s preliminary objections
and/or motion to dismiss Mother’s petition to disestablish paternity.

                                           -5-
J-A21018-22


       On November 12, 2019, Husband filed an answer and new matter to

Appellee’s petition to establish paternity.        Husband repeated his claims of

presumption of paternity and paternity by estoppel. Husband asserted that

he and Mother “have held out” L.G. as Husband’s child, “and of the marriage

since before the minor child’s birth.” Answer to Petition to Establish Paternity

and New Matter, 11/12/19, at ¶ 15.             Appellee filed an answer to the new

matter on November 21, 2019. The hearing was continued to March 16, 2020.

For reasons unspecified in the record, the hearing did not occur.

       Appellee filed the next relevant pleading on the paternity docket on

February 16, 2021. Appellee repeated his request for DNA testing, and if the

testing confirmed Appellee’s paternity, an order designating Appellee as L.G.’s

father and scheduling a custody trial. Petition to Order DNA Testing, 2/16/21,

at ¶¶ 9, 11. Husband filed an answer and new matter on March 1, 2021.

       On December 17, 2021, Mother filed an emergency custody petition

alleging, inter alia, that Husband had sexually abused L.G. during an overnight

visit.8 Emergency Petition, 12/17/21, at ¶¶ 16-21. Mother requested sole

legal custody and the suspension of Husband’s partial physical custody.

Although Appellee’s petition to intervene was pending, Appellee filed a



____________________________________________


8An April 22, 2020 custody order was in effect at the time. Mother and
Husband shared legal custody; Mother had primary physical custody; and
Husband had partial physical custody every Wednesday and alternating
weekends.


                                           -6-
J-A21018-22


response to Mother’s emergency petition and requested that the court grant

Mother relief.   Husband filed a motion seeking to strike Appellee’s answer

because he was not a party to the custody action. Appellee answered that his

petition to intervene

      was filed years ago and never heard by the [c]ourt, yet the
      [c]ourt, after several interim hearings, has repeatedly stated that
      Intervenor is considered a part of the action. The failure of
      Intervenor’s Petition to Intervene to be heard has been no fault of
      Intervenor.

Answer to Motion to Strike, 12/21/21, at ¶ 2. Finally, on January 21, 2022,

Husband filed an amended answer to the emergency petition, new matter,

and motion to strike Appellee’s answer.

      The court convened a hearing on January 24, 2022. Mother testified,

and presented testimony from Appellee, as well as Mother’s mother, L.K., and

caseworker, Eric Urgiles, who was present when L.G. was interviewed about

Mother’s allegations of sexual abuse.      Husband testified, and presented

testimony from his girlfriend, La.Gl. The child, L.G., was five years old and in

kindergarten at the time. The trial court interviewed L.G. in camera. By order

entered January 27, 2022, the court denied Mother’s emergency custody

petition and directed that Mother and Husband adhere to the April 22, 2020

custody order.

      On March 22, 2022, the trial granted Appellee’s petition for DNA testing

in orders entered on the paternity and custody dockets.         The court also

granted Appellee’s petition to intervene and directed that Appellee “be named



                                     -7-
J-A21018-22


as a party in this custody action.”   Order, 3/22/22.    Finally, by order and

opinion entered on the custody and paternity dockets, the court (1) granted

Appellee’s petition to order DNA testing and petition to intervene; (2) directed

the parties to advise the court within ten days whether an additional hearing

was required for Mother’s petition to disestablish paternity filed on the PACSES

docket; and (3) provided “should the court receive no notice from the parties

within ten (10) days, a date shall be set for a hearing on” the paternity and

custody actions. Order and Opinion, 3/22/22. The court explained:

      [Appellee] contends DNA testing should be ordered to ascertain
      his paternity of [L.G.] … [Husband] contend[s] the doctrines of
      presumption of paternity and paternity by estoppel bar such DNA
      testing to establish [Appellee]’s paternity and his subsequent
      intervention in the pending custody proceedings pertaining to L.G.
      After a review of the record, a hearing held on January 24, 2022,
      and written briefs submitted on behalf of the parties, this [c]ourt
      finds the arguments against [Appellee]’s intervention in the
      custody matter and DNA testing unavailing for the reasons set
      forth hereinbelow. This court shall grant [Appellee]’s intervention
      and order the requested DNA testing. Depending upon the results
      thereof, this [c]ourt shall address the paternity suit of [Appellee]
      and determine whether a modification of custody is in the best
      interests of the child.

Order and Opinion, 3/22/22, at 3.

      On April 21, 2022, Husband timely filed four separate notices of appeal

along with concise statements of errors complained of on appeal pursuant to




                                      -8-
J-A21018-22


Pa.R.A.P. 1925(a)(2)(i) and (b), which this Court consolidated sua sponte.9

The trial court filed a Rule 1925(a) opinion on June 9, 2022.

       Husband presents the following issues for review:

       1.    Did the [t]rial [c]ourt err by granting the request for DNA
       testing prior to deciding and disposing of the [p]aternity by
       [e]stoppel claim?

       2.    Did the [t]rial [c]ourt err by deciding the [p]aternity by
       [e]stoppel claim without a hearing on the matter?

       3.    Did the [t]rial [c]ourt err by failing to provide notice that the
       [p]aternity by [e]stoppel claim was being heard?

       4.    Did the [t]rial [c]ourt err by failing to analyze the best
       interest factors when deciding the [p]aternity by [e]stoppel claim?

       5.    Did the [t]rial [c]ourt err by deciding the [p]aternity by
       [e]stoppel claim because the record does not support the
       decision?

Husband’s Brief at 8.10

       We review the trial court’s orders granting paternity testing for an abuse

of discretion. Vargo v. Schwartz, 940 A.2d 459, 462 (Pa. Super. 2007).

       An abuse of discretion exists if the trial court has overridden or
       misapplied the law, or if there is insufficient evidence to sustain
       the order. Moreover, resolution of factual issues is for the trial
       court, and a reviewing court will not disturb the trial court’s
       findings if they are supported by competent evidence. It is not


____________________________________________


9 As discussed above, Husband’s appeals at 1121 EDA 2022 and 1122 EDA
2022 are from two orders entered on the custody docket. Husband’s appeals
at 1123 EDA 2022 and 1124 EDA 2022 are from the same two orders entered
on the paternity docket.

10 Husband’s fourth issue is waived because he fails to address it in the
argument section of his brief.

                                           -9-
J-A21018-22


      enough [for reversal] that we, if sitting as a trial court, may have
      made a different finding.

Id. (citing Doran v. Doran, 820 A.2d 1279, 1282 (Pa. Super. 2003) (citations

omitted)). It is well-settled that the trial court, sitting as factfinder, weighs

the evidence and assesses credibility. Thus, the court “is free to believe all,

part, or none of the evidence[,] and [we, as an appellate court,] will not

disturb the credibility determinations of the court below.”           Vargo v.

Schwartz, 940 A.2d at 462 (citation omitted).

      The legal determination of paternity of a child conceived or born during

marriage derives from common law.

      [F]irst, one considers whether the presumption of paternity
      applies to [the] particular case. If it does, one then considers
      whether the presumption has been rebutted. Second, if the
      presumption has been rebutted or is inapplicable, one then
      questions whether estoppel applies. Estoppel may bar either a
      plaintiff from making the claim or a defendant from denying
      paternity.

N.C. v. M.H., 923 A.2d 499, 502–03 (Pa. Super. 2007) (quoting Brinkley v.

King, 701 A.2d 176, 180 (Pa. 1997) (plurality opinion)).

      The presumption of paternity is inapplicable when there is no longer an

intact marriage to preserve. Fish v. Behers, 741 A.2d 721, 723 (Pa. 1999).

Instantly, Husband does not claim error or abuse of discretion with the trial

court’s determination that the presumption of paternity does not apply. The

record supports the court’s finding that Husband and Mother were “in the

midst of divorce and related custody and support proceedings. [Mother]’s and

[Husband]’s marriage is no longer an intact marriage.” Order and Opinion,

                                     - 10 -
J-A21018-22


3/22/22, at 3 (citation omitted). Even if the presumption applied, we would

agree with the trial court that the presumption was rebutted because “the

parties participated in an open marriage and no question exists that [Child] is

of multiracial ethnicity[, while Mother and Husband are] Caucasian[.]” Id. at

5.

      The trial court also considered whether Appellee was estopped from

claiming paternity. The Pennsylvania Supreme Court has held that “paternity

by estoppel continues to pertain in Pennsylvania, but it will apply only where

it can be shown, on a developed record, that it is in the best interests of the

involved child.” K.E.M. v. P.C.S., 38 A.3d 798, 810 (Pa. 2012). The Court

has explained:

      Estoppel in paternity is merely the legal determination that
      because of a person’s conduct (e.g., holding out the child as his
      own, or supporting the child) that person, regardless of his true
      biological status, will not be permitted to deny parentage, nor will
      the child’s mother who has participated in this conduct be
      permitted to sue a third party for support, claiming that the third
      party is the true father.

Fish, 741 A.2d at 723 (citing Freedman v. McCandless, 654 A.2d 529, 532–

533 (Pa. 1995)).

      The doctrine of paternity by estoppel “is based on the public policy that

children should be secure in knowing who their parents are. If a certain person

has acted as the parent and bonded with the child, the child should not be

required to suffer the potentially damaging trauma that may come from being




                                     - 11 -
J-A21018-22


told that the father he has known all his life is not in fact his father.” Fish,

741 A.2d at 724 (citing Brinkley, 701 A.2d at 180).

      Here, the trial court was tasked with deciding whether Appellee’s

conduct estopped Appellee from claiming paternity. See C.T.D. v. N.E.E. and

M.C.E., 653 A.2d 28, 31 (Pa. Super. 1995) (holding putative father’s failure

to act during child’s first two years of life “may have effectively estopped him

from now raising his claim of paternity.”).

      Husband first contends the trial court erred by not disposing of the

estoppel issue prior to granting Appellee’s request for DNA testing. Husband’s

Brief at 22-23 (citing Jones v. Trojak, 634 A.2d 201, 206 (Pa. 1993) (“before

an order for a blood test is appropriate to determine paternity, the actual

relationship   of   the   presumptive    father   and   natural   mother must   be

determined.”)). We agree that “where the [estoppel] principle is operative,

blood tests may be irrelevant, for the law will not permit a person in these

situations to challenge the status which he or she has previously accepted.”

Fish, 741 A.2d at 724 (citation omitted). However, contrary to Husband’s

contention, the trial court addressed Husband’s claim that paternity by

estoppel “prevents the [c]ourt from proceeding with … DNA testing.” Order

and Opinion, 3/22/22, at 4.

      The court found the doctrine inapplicable, stating:

      This case does not involve the situation where the likely biological
      father, [Appellee], has not been involved in L.G.’s life. Also, this
      [c]ourt finds that [Appellant] (and [Mother]) did not hold
      [Husband] out, to the exclusion of [Appellee], as the only father

                                        - 12 -
J-A21018-22


      of L.G. It appears, to the contrary, that [Mother] embraced and
      acknowledged the fact that [Appellee] was [Child]’s
      biological father. Therefore, the history of the behavior of the
      parties involved here all point to a likelihood that [Appellee] is the
      biological father of L.G.

Id. at 4-5 (emphasis added).

      In the alternative, Husband argues in his second and third issues that

the trial court violated his right to due process under the Fourteenth

Amendment to the United States Constitution by deciding the estoppel issue

without a separate hearing and/or proper notice. Husband’s Brief at 28-33.

Husband claims the January 24, 2022, hearing related only to Mother’s

emergency custody petition and not paternity. Husband thus asserts he was

deprived of the opportunity to develop a record regarding his paternity by

estoppel claim.    Husband relies on K.E.M., 38 A.3d at 810, where the

Pennsylvania Supreme Court stated, “paternity by estoppel continues to

pertain in Pennsylvania, but it will apply only where it can be shown on a

developed record that it is in the best interests of the involved child.” We are

not persuaded by Husband’s argument.

      “A question regarding whether a due process violation occurred is a

question of law for which the standard of review is de novo and the scope of

review is plenary.”    S.T. v. R.W., 192 A.3d 1155, 1160 (Pa. Super.

2018) (citation omitted).    “Procedural due process requires, at its core,

adequate notice, opportunity to be heard, and the chance to defend oneself

before a fair and impartial tribunal having jurisdiction over the case.” Garr v.


                                     - 13 -
J-A21018-22


Peters, 773 A.2d 183, 191 (Pa. Super. 2001) (citation omitted). “Due process

is flexible and calls for such procedural protections as the situation

demands.” In re Adoption of Dale A., 683 A.2d 297, 300 (Pa. Super.

1996) (citation omitted).

        Referencing the record, the trial court observed that the “facts

surrounding the issues of estoppel and presumption of paternity were

addressed” in multiple pleadings and proceedings, including the June 24,

2019, evidentiary hearing on Husband’s preliminary objections. Trial Court

Opinion, 6/9/22, at 14. The court granted Appellee’s request for DNA testing

“following considerable review.”          Id.      Further, the court observed that

Pa.R.C.P. 1910.15(c) does not require a hearing “for the sole purpose of

determining paternity by estoppel.”11           Id.    The court also recognized its

obligation under Pa.R.C.P. 1910.15(c) to “dispose promptly of the issue.” Id.

The court reasoned that it could resolve the estoppel and presumption of

paternity issues from the existing record without further delay. Id.




____________________________________________


11   The Rule provides:

        (c) Estoppel and Presumption of Paternity. If either party or
        the court raises the issue of estoppel or the issue of whether the
        presumption of paternity is applicable, the court shall dispose
        promptly of the issue and may stay the order for genetic testing
        until the issue is resolved.

Pa.R.C.P. 1910.15(c).


                                          - 14 -
J-A21018-22


      Our review confirms the parties provided extensive evidence regarding

the estoppel issue and L.G.’s best interests, most notably at the June 24,

2019, and the January 24, 2022, hearings. Appellee, Husband, and Mother

testified at both hearings. During the latter hearing, the court interviewed

L.G. in camera. Accordingly, the record belies Husband’s claim that he was

deprived of the opportunity to develop a record regarding his estoppel defense

in contravention of his right to due process.

      Husband also argues the trial court erred in finding Appellee’s paternity

claim was not barred by the doctrine of paternity by estoppel. Husband’s Brief

at 34-42. Contrary to Husband’s assertion, the trial court explained:

      [Appellee] spent regular time with L.G., alternating weekends on
      Sundays[, and] spending between two (2) and seven (7) hours
      with him. L.G. even calls [Appellee] by a special name, that is,
      “Chubby.” Credible testimony established that [Appellee] has
      visited with L.G. on average twice weekly since L.G.’s birth. L.G.
      has also grown to know [Appellee’s] children from separate
      relationships, [such] as his half-sibling[,] who is approximately
      the same age as L.G.

      It does not appear [Mother] objected to or took any steps to block
      or prevent [Appellee] from being in L.G.’s life. In fact, it appears
      to this [c]ourt that [Mother] has, by her prior actions, essentially
      conceded that it is in L.G.’s best interests to have [Appellee] in his
      life.   It would appear almost unnatural to suddenly have
      [Appellee] removed from L.G.’s nurturing and development since
      [Mother] has acquiesced, if not encouraged, [Appellee’s]
      involvement in L.G.’s life.

      [Mother] testified that [Appellee] continues to be a regular part of
      L.G.’s life and visits L.G. during her scheduled custody or visitation
      with L.G. [Appellee] has and continues to also spend time with
      L.G. and L.G.’s half-sister. The interview with L.G., at this stage,
      revealed he calls or variously thinks of both [Husband] and
      [Appellee] as father-figures. It is plain to this court [Appellee] is

                                     - 15 -
J-A21018-22


      well known to L.G. and no stranger to the child. Further, it is clear
      to this [c]ourt that all parties believe [Appellee] is the biological
      father of L.G.

Trial Court Opinion, 3/22/22, at 2-3 (emphasis in original).

      The record supports the trial court’s findings.    Appellee testified that

during the two years from L.G.’s birth to Mother’s and Husband’s separation,

Appellee saw L.G. “a couple times a week.” N.T., 6/24/19, at 29. Appellee

testified that the parties encouraged L.G. to refer to him as “Chubby.” Id. at

30. Appellee explained he visited L.G. at Mother’s and Husband’s home, or

Mother brought L.G. to Appellee’s place of employment. Id. at 29-30. Mother

testified that before she separated from Husband, “things got more tense

within the home,” and Appellee became “more uncomfortable, so he didn’t

come over quite as often, but I would go to him more often. I would take L.G.

up to his job.” Id. at 84-85.

      After Mother and L.G. moved from the marital home, Appellee visited

L.G. on Tuesdays and Thursdays.       Id. at 85.    Appellee also testified that

Mother would bring L.G. to his house on Sundays, when L.G. would spend time

with Appellee’s daughter, who was approximately four months younger than

L.G. Id. at 30-31, 34. The parties do not dispute the relationship between

L.G. and his half-sister. Id. at 48, 57.

      Appellee testified that he most recently saw L.G. during Mother’s

custodial weekends.    N.T., 1/24/22, at 120.      Mother testified she permits

Appellee to have custody of L.G. on her custodial Sundays, usually between


                                     - 16 -
J-A21018-22


noon and 5:00 p.m. Id. at 56-57. Mother also testified to her belief that

Appellee is L.G.’s biological father, and described her relationship with

Appellee as “amicable.” Id. at 56. Appellee testified he has no doubt L.G. is

his son. N.T., 6/24/19, at 51. Appellee referenced L.G.’s physical appearance,

stating, “I mean, it speaks for itself.” Id. Appellee testified that L.G. refers

to him as “Chubby or, if my daughter is around, only when she’s around[,] he

will refer to me as dad or daddy.” N.T., 1/24/22, at 120.

      During his in camera interview, L.G. referred to Husband as “Smokey”

and Appellee as “Chubby.” Id. at 179, 181-182. L.G. testified, “I only got

one dad,” and identified “Smokey.”      Id. at 170.    L.G. responded to the

following questions from the trial court:

      Q. [W]ould you be okay if you went and started spending some
      time with Smokey again?

      A. Um-hum.

      Q. And will you be okay with spending time with Chubby?

      A. Um-hum.

      Q. And will you be okay with spending time with mommy?

      A. Um-hum.

Id. at 185.

      Consistent with the foregoing, the trial did not err in determining

paternity by estoppel was not applicable in this case, as it would be “almost

unnatural to suddenly have [Appellee] removed from L.G.’s nurturing and

development[.]”     Trial Court Opinion, 3/22/22, at         2   (unpaginated).

                                     - 17 -
J-A21018-22


Accordingly, we affirm the orders granting DNA testing on the paternity

docket, and quash as duplicative the appeals from the custody docket.

     Orders at 1123 EDA 2022 and 1124 EDA 2022 affirmed.         Appeals at

1121 EDA 2022 and 1122 EDA 2022 quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2022




                                  - 18 -